--------------------------------------------------------------------------------

Exhibit 10.2
 


Logo [logo.jpg]
 
 
SHARE UNIT AWARD NOTICE
 
Share Unit Award Notice under the UAL Corporation 2006 Director Equity Incentive
Plan, dated as of «Grant_Month» «Grant_Day», «Grant_Year», between UAL
Corporation, a Delaware corporation (the “Company”), and «Grantee_First_Name»
«Grantee_Last_Name».
 
This Share Unit Award Notice (the “Award Notice”) sets forth the terms and
conditions of an award of «Share_Units» share units (the “Award”) that are
subject to the terms and conditions specified herein (“Share Units”) and that
are granted to you under the UAL Corporation 2006 Director Equity Incentive Plan
(the “Plan”).  This award constitutes an unfunded and unsecured promise of the
Company to deliver (or cause to be delivered to you), subject to the terms of
this Award Notice, a cash payment for each Share Unit as set forth in Section 3
below.
 
SECTION 1.  The Plan.  This Award is made pursuant to the Plan, all the terms of
which are hereby incorporated in this Award Notice.  In the event of any
conflict between the terms of the Plan and the terms of this Award Notice, the
terms of the Plan shall govern.
 
SECTION 2.  Definitions.  Capitalized terms used in this Award Notice that are
not defined in this Award Notice have the meanings as used or defined in the
Plan.
 
SECTION 3.  Delivery of Cash Pursuant to Settlement of Share Units.  Your rights
to the Share Units are fully vested as of the date of this Award Notice.  The
Share Units, including any Share Units credited to your Share Account for
dividends in accordance with Section 6(d)(ii) of the Plan, shall be settled in
cash.  You shall receive a lump sum cash payment in January of the year
following the year in which you experience a Separation from Service, equal to
the Market Price of a Share on the date of distribution, multiplied by the
number of Share Units (including any fraction thereof).  The Plan provisions
with respect to distributions other than upon Separation from Service apply to
such Share Units, except that such Share Units shall be distributed in cash
instead of in Shares.  Upon settlement, the Share Units shall be extinguished
and such number of Share Units will no longer be considered to be held by you
for any purpose.
 
SECTION 4.  Voting Rights; Dividends.  You do not have any of the rights of a
stockholder with respect to the Share Units granted to you pursuant to this
Award Notice.  Your Share Account will be credited with Share Units as of the
date on which dividends are paid, in accordance with Section 6(d)(ii) of the
Plan.
 
SECTION 5.  Successors and Assigns of the Company.  The terms and conditions of
this Award Notice shall be binding upon and shall inure to the benefit of the
Company and its successors and assigns.

 
 

--------------------------------------------------------------------------------

 

SECTION 6.  Committee Discretion.  The Committee shall have full and plenary
discretion with respect to any actions to be taken or determinations to be made
in connection with this Award Notice, and its determinations shall be final,
binding and conclusive.
 
SECTION 7.  Amendment of this Award Notice.  The Committee may waive any
conditions or rights under, amend any terms of, or alter, suspend, discontinue,
cancel or terminate this Award Notice prospectively or retroactively; provided,
however, that, except as set forth in Section 15 of the Plan, any such waiver,
amendment, alteration, suspension, discontinuance, cancelation or termination
that would materially and adversely impair your rights under this Award Notice
shall not to that extent be effective without your consent (it being understood,
notwithstanding the foregoing proviso, that this Award Notice and the Share
Units shall be subject to the provisions of Section 3(c) of the Plan).
 



--------------------------------------------------------------------------------